        Case 6:18-cv-00235-ADA-JCM Document 15 Filed 12/10/18 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS                            DEC)
                                                                                             02018
                                 WACO DIVISION


WILMINGTON SAVINGS FUNDS SOCIETY,               §                                              p
FSB,                                            §
               P1aintff                         §                W-18-CV-00235-ADA
                                                §
-vs-                                            §
                                                §
TOM OWENS,                                      §
               Defendant                        §

                                     FINAL JUDGMENT

       Came for consideration the above-entitled cause of action. On this date, the Court granted

Plaintiff's Motion for Default Judgment. In accordance with that Order and pursuant to Federal

Rule of Civil Procedure 58, the Court now renders the Final Default Judgment as follows:

       IT IS ORDERED that the material allegations of the Complaint be and are deemed

admitted as to Defendant Tom Owens.

       IT IS FURTHER ORDERED that an event of default occurred on the Loan Repayment

and Security Agreement, executed on or about May 1, 2001, by Tom Owens and Janet Owens,

payable to Household Bank, F.S.B. ("Note")

       IT IS FURTHER ORDERED that the Mortgage Home Equity-First Lien, dated May                1,


2001, signed by Tom Owens and Janet Owens and recorded as Document No. 2001013292 in the

real property records of McLennan County, Texas ("Security Instrument"), provides Plaintiff, as

mortgagee of the Security Instrument, in the event of default on the obligations on the Note, with

a first lien security interest on that certain real property commonly known as 117 Cleveland St.,

McGregor, Texas 76657-1790 ("Property"), and more particularly described as follows:

       BEING ALL THAT CERTAiN PROPERTY DESCRIBED AS LOT 11
       (ELEVEN) IN BLOCK TWENTY THREE (23) IN THE TOWN OF
       MCGREGOR AS SHOWN BY THE MAP OF SAID TOWN AS MADE BY

                                                1
         Case 6:18-cv-00235-ADA-JCM Document 15 Filed 12/10/18 Page 2 of 2




         E.F. BATTE OF RECORD AT PAGE 168, BOOK 41, MCLENNAN COUNTY,
         DEED RECORDS.

         IT IS FURTHER ORDERED The Security Instrument is reformed so that it only

covers Lot Eleven (11) in Block Twenty-Three (23) in the town of McGregor.

         IT IS FURTHER ORDERED that Plaintiff is the mortgagee of the Security Instrument.

         IT IS FURTHER ORDERED that the following are secured by the Security Instrument

on the Property: the outstanding balance of the Note, including attorney's fees; pre-judgment

interest; post-judgment interest; and costs of court.

         IT IS FURTHER ORDERED that Plaintiff may further communicate with Defendant

Tom Owens, and all third parties reasonably necessary to conduct the foreclosure sale.

         IT IS FURTHER ORDERED that all costs are to be taxed against Defendant Tom

Owens.

         IT IS FURTHER ORDERED that Plaintiff recovers its attorney's fees in the amount of

$5,329.50 for its reasonable and necessary fees in filing and prosecuting Plaintiffs claims to

enforce its interest in the Property.

         IT IS FURTHER ORDERED that any relief not specifically granted in this Judgment is

DENIED and any party not otherwise disposed of is DISMISSED.

         IT IS FINALLY ORDERED that this case is CLOSED.



         SIGNED this 10th day of December, 2018.




                                        UNITED STATES DISTRICT JUDGE



                                                  2
